COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Daniel Brand and James Wells v. Sojitz Corporation of America,
                           Sojitz Energy Venture, Inc. and Metton America, Inc.

Appellate case number:     01-22-00477-CV

Trial court case number: 2018-47552

Trial court:               152nd District Court of Harris County

        Appellants, Daniel Brand and James Wells, appeal from a judgment signed on May 23,
2022. Absent any time-extending motions, a notice of appeal must be filed thirty days after the
judgment is signed. See TEX. R. APP. P. 26.1. Under Texas Rule of Appellate Procedure 26.3,
the “appellate court may extend the time to file the notice of appeal if, within 15 days after the
deadline for filing the notice of appeal, the party: (1) filed in the trial court the notice of appeal;
and (2) filed in the appellate court a motion complying with Rule 10.5(b).” TEX. R. APP. P. 26.3.
Rule 10.5(b)(2) provides that a motion to extend time to file a notice of appeal must (1) state the
deadline for filing the item in question; (2) state the facts relied on to reasonably explain the need
for an extension; (3) identify the trial court; (4) state the date of the trial court’s judgment or
appealable order; and (5) state the case number and style of the case in the trial court. See TEX.
R. APP. P. 26.1, 26.3, 10.5(b)(1)-(2).
        Appellants filed their notice of appeal on June 23, 2022, one day after it was due, but
within the fifteen-day period allowed under Rule 26.3 for the filing of a motion for extension of
time to file a notice of appeal. See TEX. R. APP. P. 26.3. On July 5, 2022, appellants filed an
Unopposed Motion to Extend Time to File Appellants’ Notice of Appeal, stating that the notice
was filed eight minutes after the deadline due to technical difficulties with the Texas E-file
website. The motion complies with Rules 10.5(b) and 26.3. See TEX. R. APP. P. 10.5(b), 26.3.
       Given that the notice of appeal was filed within the fifteen-day grace period, and because
appellants’ explanation for the delay indicates they were acting in good faith in seeking the
extension, we grant the motion for extension of time in which to file the notice of appeal.
       It is so ORDERED.
Judge’s signature: __________/s/ Julie Countiss___________
                            Acting individually

Date: July 12, 2022